DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Specifically, since as shown in the rejection below, Matsumaru discloses a first surface at 20h which extends along to 30A & 30B, and a second surface at 20a which extends along to 30a (top most surfaces of 20 & 30 as seen in Fig. 1B). Additionally, the second insulating layer (layer of dielectric material between layer 30f and 30a) has a loss tangent value of 0.0058 which is smaller than the loss tangent value of 0.02 of the first insulating layer (dielectric material of multilayer board 20); and the conductive line (30f and via not shown Par. 0069) penetrates the second layered structure. Thus the rejection is maintained. Additionally, Applicant argues that the bottom part or top part of the antenna circuit board 30 of Matsumaru are an empty space, however, while the claims do not recite such limitation, in contrast the layers are in between the first and second surfaces; nonetheless while not relied upon, Matsumaru discloses additional dielectric for support see Fig. 4 Par. 0164. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumaru US Patent Application Publication 2020/0170112 (cited by applicant).
Regarding Claim 1, Matsumaru teaches an electronic device (Figs. 1A, 1B) comprising: 
a communication circuit (10 Figs. 1A, 1B Par. 0040); and 
a circuit board (101 Figs. 1A, 1B Par. 0040) electrically connected with the communication circuit, wherein the circuit board includes:  
a first portion (20 Figs. 1A, 1B Par. 0040), wherein the first portion includes a first layered structure in which a plurality of wiring layers (20f + 30j Figs. 1A, 1B Par. 0062) and a plurality of first insulating layers (dielectric material of multilayer board 20 Figs. 1A, 1B Par. 0042, 0043) are alternately positioned from a first surface (20h Figs. 1A, 1B Par. 0049) to a second surface (20a Figs. 1A, 1B Par. 0048) facing away from the first surface (Figs. 1A, 1B); 
a second portion (30 Figs. 1A, 1B Par. 0040), wherein the second portion includes a second layered structure (30B Figs. 1A, 1B Par. 0061) in which a 
at least one antenna patch (30d Figs. 1A, 1B Par. 0065), wherein at least one antenna patch is positioned on the second insulating layer (Figs. 1A, 1B); and 
a conductive line (30f and via not shown Par. 0069) that penetrates the second layered structure and at least a portion of the second insulating layer and electrically connects the at least one antenna patch and the communication circuit (through 30c Par. 0069), 
wherein the plurality of first insulating layers have a first loss tangent value (0.02 Par. 0043), and the second insulating layer has a second loss tangent (0.0058 Par. 0074) value smaller than the first loss tangent value (0.0058 is smaller than 0.02).
Regarding Claim 2, Matsumaru teaches wherein: the first loss tangent value is 0.02 or more and 0.03 or less (0.02 Par. 0043); and the second loss tangent value is 0.001 or more and 0.01 or less (0.0058 Par. 0074).
Regarding Claim 3, Matsumaru teaches wherein a structure of the first layered structure from the first surface to the first layer and the second layered structure have a same stacked structure (stacked structure seen in Fig. 1B).
Regarding Claim 4, Matsumaru teaches wherein the conductive line penetrates the plurality of first insulating layers of the second layered structure and is connected with the plurality of wiring layers of the second layered structure (Par. 0069 Fig. 1B).
Regarding Claim 5, Matsumaru teaches wherein the second insulating layer is formed with a single layer from an upper surface of the second layered structure to a lower surface of the at least one antenna patch (Fig. 1B).
Regarding Claim 6, Matsumaru teaches wherein the conductive line is connected with the lower surface of the at least one antenna patch (Par. 0069 Fig. 1B).
Regarding Claim 9, Matsumaru teaches further comprising: a reinforcement member (20g Fig. 1B) positioned on a boundary line of the second surface between the first portion and the second portion (Fig. 1B).
Regarding Claim 10, Matsumaru teaches an antenna structure (Figs. 1A, 1B) comprising: 
a communication circuit (10 Figs. 1A, 1B Par. 0040); and 
a circuit board (101 Figs. 1A, 1B Par. 0040), wherein the circuit board includes: 
a plurality of first conductive layers (20e Figs. 1A, 1B Par. 0048), 

a plurality of first insulating layers (dielectric material of multilayer board 20 between 20e and 20f + 30j Figs. 1A, 1B Par. 0042, 0043), wherein each of the plurality of first conductive layers and the plurality of first insulating layers are alternatively positioned from a first surface (20h Figs. 1A, 1B Par. 0049) to a first layer (layer below surface 20a Figs. 1A, 1B) provided between the first surface and a second surface (20a Figs. 1A, 1B Par. 0048), wherein the first insulating layer forms a first dielectric having a first dielectric loss (0.02 Par. 0043), 
at least one antenna (30d Figs. 1A, 1B Par. 0065) electrically connected to the communication circuit through at least one wiring (30f and via not shown Par. 0069), wherein the at least one antenna is positioned in a specified area (area of 30 Figs. 1A, 1B), 
a third conductive layer (20c Figs. 1A, 1B Par. 0057) positioned below the second conductive layer, and 
a second insulating layer (dielectric material of multilayer board 30 Figs. 1A, 1B Par. 0074) positioned between the second conductive layer and the third conductive layer and in the specified area (between 20f and 20c), wherein the second insulating layer forms a second dielectric having a second dielectric loss (0.0058 Par. 0074) smaller than the first dielectric loss (0.0058 is smaller than 0.02).
Regarding Claim 11, Matsumaru teaches wherein the first dielectric is formed in an area other than the specified area (dielectric material of multilayer board 20 is in another area than area of 30 Figs. 1A, 1B).
Regarding Claim 12, Matsumaru teaches wherein the at least one wiring penetrates at least a portion of the plurality of first insulating layers and at least a portion of the second insulating layer by using at least one via hole (via not shown Par. 0048).
Regarding Claim 13, Matsumaru teaches wherein the second insulating layer is formed in the specified area in a stacked structure (stacked structure seen in Fig. 1B).
Regarding Claim 14, Matsumaru teaches wherein the second insulating layer is formed with a single layer in a whole area between the second conductive layer and the third conductive layer (Fig. 1B).
Regarding Claim 15, Matsumaru teaches wherein a height of an upper surface of the second insulating layer is equal to (Fig. 1B) or less than a height of an upper surface of a first layered structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumaru US Patent Application Publication 2020/0170112 (cited by applicant) and Baks et al. US Patent Application Publication 2014/0145883 (cited by applicant).
Regarding Claim 7, Matsumaru teaches wherein the at least one antenna patch includes: a first antenna patch positioned on at least a portion of a surface of the second insulating layer (30d Figs. 1A, 1B Par. 0065).
Matsumaru is silent on a second antenna patch positioned within the second insulating layer.
However, Baks et al. teaches a second antenna patch (126 Fig. 1 Par. 0030) positioned within the second insulating layer (D2 Fig. 1 Par. 0020, 0030).
In this particular case, providing a second antenna patch within an insulating layer is common and well known in the antenna art as evident by Baks et al. in order to provide a compact integrated radio/wireless communications systems (Par. 0005).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of 
Regarding Claim 8, Matsumaru as modified teaches wherein the conductive line is connected with a lower surface of the second antenna patch (feed through 30c+ via not shown Par. 0069 as modified to feed the second antenna patch).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumaru US Patent Application Publication 2020/0170112 (cited by applicant) and Choudhury et al. US Patent Application Publication 2011/0149519 (cited by applicant).
Regarding Claim 16, Matsumaru teaches an electronic device (Figs. 1A, 1B) comprising: 
an antenna structure (30d Figs. 1A, 1B Par. 0065); and 
an IFIC (10 Figs. 1A, 1B Par. 0040) connected with the antenna structure through a connection wiring (through 30c Par. 0069), wherein the antenna structure includes: 
a printed circuit board (PCB) (101 Figs. 1A, 1B Par. 0040), 
a printed circuit board (FPCB) (20+30 Figs. 1A, 1B Par. 0040) connected with one side of the PCB, and at least one radio frequency (RF) wiring (30c Figs. 1A, 1B Par. 0062) positioned on a surface (30a Figs. 1A, 1B Par. 0062) of the FPCB, wherein the FPCB includes: 
a plurality of wiring layers (20f + 30j Figs. 1A, 1B Par. 0062); 

a second layer (30 Figs. 1A, 1B Par. 0040) positioned on the at least one or more wiring layers among the plurality of wiring layers, 
wherein the first layer has a first loss tangent value (0.02 Par. 0043), and the second layer has a second loss tangent value (0.0058 Par. 0074) smaller than the first loss tangent value (0.0058 is smaller than 0.02).
Matsumaru is silent on a flexible printed circuit board (FPCB), a first flexible layer, a second flexible layer.
However, Choudhury et al. teaches a flexible printed circuit board (FPCB) having layers of flexible materials (Par. 0021).
In this particular case, a flexible printed circuit board (FPCB) is common and well known in the antenna art as evident by Choudhury et al. to allow the layers to be flexible or pliable to conform around electrical components (Par. 0021).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Matsumaru with a flexible printed circuit board (FPCB), a first flexible layer, a second flexible layer based on the teachings of Choudhury et al. in order to allow the layers to be flexible or pliable to conform around electrical components
Regarding Claim 17, Matsumaru as modified teaches wherein: the first loss tangent value is 0.02 or more and 0.03 or less (0.02 Par. 0043); and the second loss tangent value is 0.001 or more and 0.01 or less (0.0058 Par. 0074).
Regarding Claim 18, Matsumaru as modified teaches wherein one surface of the second flexible layer is in contact with the at least one RF wiring (30c in contact with surface 30a Figs. 1A, 1B Par. 0062).
Regarding Claim 19, Matsumaru as modified teaches further comprising: 
at least one ground wiring (20f + 30j Figs. 1A, 1B Par. 0062) spaced from the at least one RF wiring and at least one baseband (BB) wiring (30e Figs. 1A, 1B Par. 0066) spaced from the at least one RF wiring disposed in the surface of the FPCB; and 
wherein the at least one ground wiring and the at least one BB wiring are in contact with one surface of the second flexible layer (30j and 30e in contact with surface 30b Fig. 1B).
Regarding Claim 20, Matsumaru as modified teaches further comprising: 
an RF ground wiring (20f + 30j Figs. 1A, 1B Par. 0062) spaced from the connection wiring; 
a first insulating layer (layer of 20 under 20f+30j Fig. 1B) having the first loss tangent value is positioned under the RF ground wiring; and 
a second insulating layer (layer of 30 between 30c and 20f+30j Fig. 1B) having the second loss tangent value is interposed between the connection wiring and the RF ground wiring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwasaki US Patent 5,861,848 discloses a stacked patch antenna.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845